     Case 4:19-cv-13599-SDD-DRG ECF No. 4 filed 12/12/19                         PageID.33        Page 1 of 1



                                       UNITED STATES DISTRICT COURT
                                       EASTERN DISTRICT OF MICHIGAN

Jermial Ali Redding , 659495,

                 Petitioner,                                  Case No. 19-13599

v.                                                            Judge Linda V. Parker

                                                              Magistrate Judge David R. Grand
Connie Horton,

                 Respondent(s).
                                                     /


                                  ORDER REQUIRING RESPONSIVE PLEADING

        The petition for a writ of habeas corpus has been examined. It is not subject to summary dismissal under
Rule 4, Rules Governing Section 2254 Cases.

      IT IS ORDERED that the Clerk of the Court serve a copy of the petition and a copy of this Order on
Respondent and on the Attorney General for the State of Michigan by first class mail as provided in Rule 4.

        IT IS FURTHER ORDERED that Respondent file a response to the petition in accordance with Rule 5,
Rules Governing Section 2254 Cases by June 17, 2020                  . Petitioner shall have 45 days from
the date of the responsive pleading to submit a reply.

         IT IS FURTHER ORDERED that, as part of the response, Respondent shall file with the Clerk a copy of
the relevant transcripts, the relevant appellate briefs submitted by Petitioner and the prosecution, and the state
appellate opinions and orders as required by Rule 5. A separate index listing the materials being submitted shall
also be filed.


       December 12, 2019
Date: __________________________                              s/R. Steven Whalen
                                                              R. Steven Whalen
                                                              United States Magistrate Judge


                                               Certificate of Service

        I certify that, on the date indicated below, I arranged for service as provided above, and I mailed a copy of
this Order to Petitioner.

       December 12, 2019
Date: __________________________                              s/N. Ahmed
                                                              Deputy Clerk
